                                           Case 3:19-cv-03132-WHO Document 3 Filed 06/05/19 Page 1 of 2
JS-CAND 44 (Rev. 06/17)
                                                                                               CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is requirec:t for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. ( a) PLAINTIFFS
                                                                                                                         F A P ~ I ~ B O O K TECHNOLOGIES, LLC, THE TRUSTEES OF PRINCETON
     UAB "PLANNER5D" dba PLANNER 5D                                                                                      UNIVERSITY, DOES 1-200, ABC CORPORATIONS 1-20, and XYZ UNIVERSITIES 1-20.

      (b) County of Residence ofFirst Listed Plaintiff                      Foreign                                          County of Residence of First Listed Defendant            San Mateo
                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                             NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                         THE TRACT OF LAND INVOLVED.
    M.(~L~!,1;P,!iUf.l'S (Firm Name, Address, and Telephone Number)                                                          Attorneys (IfKnown)
    Tho Busine<s Llllgallon Oroap. P.C.
    l!iOSpearStroot, SuiteBOO
    Son Ftendlco, CA 9410S
    •1s.165-U34


II.             BASIS OF JURISDICTION (Place an "X" in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plaintiff
                                                                                                                  (For Diversity Cases Only)                                       and One Box for Defendant)
                                                                                                                                                     PTF       DEF                                            PTF     DEF
                U.S. Government Plaintiff                   Federal Question                                     Citizen of This State                 1        I        Incorporated or Principal Place        4       4
                                                            (US. Government Not a Party)
                                                                                                                                                                         of Business In This State
                                                                                                                 Citizen of Another State                2        2      Incorporated and Principal Place        5       5
        2       U.S. Government Defendant             .4    Diversity                                                                                                    of Business In Another State
                                                           (Indicate Citizenship ofParties in Item III)
                                                                                                                 Citizen or Subject ofa                                  Foreign Nation                          6       6
                                                                                                                 Foreign Country

IV.                NATURE OF SUIT                     (Place an "X" in One Box Onlv)
             . 00.N'l'llA(:T                                     ..                                                                                                   BANKlU11,'l"CY . · .           OTllElt STATO·IT.S .
I                                                                                TOlt'm                                      FORFEl'roUIPENALTY '
       1 IO Insurance                              PERSONAL INJURY                          PERSONAL INJURY .                :625 Drug Related Seizure of      422 Appeal 28 USC§ 158               375 False Claims Act
       120Marine                                                                                                                  Property2l USC§ 881          423 Withdrawal 28 USC                376 Qui Tam (31 USC
                                                 310 Airplane                             365 Personal Injury- Product
       130 Miller Act                                                                         Liability                       690 Other                            § 157                               § 3729(a))
                                                 315 Airplane Product Liability
       140 Negotiable Instrument                                                          367 Health Care/                            J..UOll·               . · fl«>l'£1\lY RtGQTS .               400 State Reapportionment
                                                 320 Assault, Libel & Slander
       I SO Recovery of                                                                       Pharmaceutical Personal                                                                               410 Antitrust
                                                 330 Federal Employers'                                                      710 Fair Labor Standards Act )( 820 Copyrights
            Overpayment Of                                                                    Injury Product Liability                                                                              430 Banlcs and Banking
                                                     Liability                                                               720 Labor/Management            830 Patent
            Veteran's Benefits                                                            368 Asbestos Personal Injury                                                                              450 Commerce
                                                 340Marine                                                                       Relations                   835 Patent-Abbreviated New
       151 Medicare Act                                                                       Product Liability
                                                 345 Marine Product Liability                                                740 Railway Labor Act               Drug Application                   460 Deportation
       152 Recovery ofDefaulted                                                           PERSONAL PROPER1Y                                                                                         470 Racketeer Influenced &
                                                 350 Motor Vehicle                                                           751 Family and Medical          840 Trademark
            Student Loans (Excludes                                                       370 Other Fraud                                                                                              Corrupt Organizations
                                                 355 Motor Vehicle Product                                                       Leave Act
            Veterans)                                                                     371 Truth in Lending                                                 SOCIAL SECUIUTY.                     480 Consumer Credit
                                                     Liability                                                               790 Other Labor Litigation
       153 Recovery of                                                                    380 Other Personal Property                                        861 IIlA (1395ft)
                                                 360 Other Personal Injury                                                   791 Employee Retirement                                                490 Cable/Sat TV
            Overpayment                                                                       Damage
                                               . 362 Personal Injury -Medical                                                    Income Security Act         862 Black Lung (923)                   850 Securities/Commodities/
         of Veteran's Benefits                                                            385 Property Damage Product
                                                     Malpractice                                                                                             863 DIWC/DIWW (405(g))                    Exchange
       160 Stockholders' Suits                                                                Liability                          IMMl<;IH.TION
                                                                                                                                                             864 SSID Title XVI                     890 Other Statutory Actions
       190 Other Contract                        ..                                                                          462 Naturalization
                                                       CIV~ JUGBTS·            ·· .:      PRISOND nnrio.Ns                       Application
                                                                                                                                                            -865 RSI (405(g))                       891 Agricultural Acts
       195 Contract Product Liability
                                                440 Other Civil Rights                       HABEAS CORPUS                                                 .. FEDERALTA.X SlilTS                    893 Environmental Matters
      '196 Franchise                                                                                                         465 Other Immigration
                                                441 Voting                                463 Alien Detainee                     Actions                                                            895 Freedom of Information
                                                                                                                                                             870 Taxes (U.S. Plaintiff or
            ~AL PROPERTY                        442 Employment                                                                                                                                         Act
                                                                                          510 Motions to Vacate                                                  Defendant)
      210 Land Condemnation                     443 Housing/                                  Sentence                                                                                              896 Arbitration
                                                                                                                                                             871 IRS-Third Party 26 USC
      220 Foreclosure                               Accommodations                        530 General                                                            § 7609                             899 Administrative Procedure
                                                445 Amer. w/Disabilities-                                                                                                                              Act/Review or Appeal of
      230 Rent Lease & Ejectment                                                         ·535 Death Penalty
                                                    Employment                                                                                                                                         Agency Decision
      240 Torts to Land                                                                            OTHER
                                                446 Amer. w/Disabilities-Other                                                                                                                      950 Constitutionality of State
      245 Tort Product Liability                                                          540 Mandamus & Other                                                                                         Statutes
      290 All Other Real Property               448 Education
                                                                                          550 Civil Rights
                                                                                          555 Prison Condition
                                                                                          560 Civil Detainee-
                                                                                              Conditions of
                                                                                              Confinement

V.                 ORIGIN (Placean             "X" inOneBoxOn(v)
X 1 Original                               2    Removed from               . 3         Remanded from         4    Reinstated or          5 Transferred from               6   Multidistrict           8 Multidistrict
             Proceeding                         State Court                            Appellate Court            Reopened                 Another District (specify)         Litigation-Transfer       Litigation-Direct File


VI.                CAUSEOF                Cite the U.S. Ciyil Statute under which vou are filing (Do 1101 cite jurisdictiolllll .fflllutes Nnms divemtv):
                                           n~C~ct~~~~~~~                                                                 .
                   ACTION
                                          Brief de,scrintion of cause:
                                           Copyright infringement, Trade Secret Misppropriation Under the Defend Trade Secrets Act. & CA Uniform Trade Secrets Act
VII.               REQUESTED IN                       CHECK IF TIIlS IS A CLASS ACTION                           DEMANDS                                         CHECK YES only if demanded in complaint:
                   COMPLAINT:                         UNDER RULE 23, Fed. R. Civ. P.                                                                             JURY DEMAND:          X Yes        No

VIIl. RELATED CASE(S),
                                                                      JUDGE      .N/A                                              DOCKET NUMBER
      IF ANY (See instructions):
IX.               DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an "X" in One Box Only)         SAN FRANCISCO/OAKLAND                                                                                 SANJOSE                           EUREKA-MCKINLEYVILLE

DATE 06/05/2019                                                       SIGNATURE OF ATTORNEY OF RECORD
                          Case 3:19-cv-03132-WHO Document 3 Filed 06/05/19 Page 2 of 2
JS-CAND 44 (rev. 07/16)


             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CANO 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney ofrecord. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)."

   II.   Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
         pleadings. Place an "X" in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC§§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
          (3) Federal question. This refers to suits under 28 USC§ 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC§ 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section ill below; NOTE: federal question actions take precedence over diversity
              cases.)
   m. Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.   Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.
   V.    Origin. Place an "X" in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
         (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC§ 1441. When the
             petition for removal is granted, check this box.
          (3) Remanded from Apj>ellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
         (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         (5) Transferred from Another District. For cases transferred under Title 28 USC§ 1404(a). Do not use this for within district transfers or
             multidistrict litigation transfers.
         (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
             § 1407. When this box is checked, do not check (5) above.

         (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
         Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.   Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   vm. Related Cases.   This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.   Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
         section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: "the county in which a substantial part of the
         events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated."
   Date and Attorney Signature. Date and sign the civil cover sheet.
